Exhibit 99.1 FOR IMMEDIATE RELEASE October 27, 2015 CenterState Banks, Inc. Announces Third Quarter 2015 Operating Results DAVENPORT, FL. – October 27, 2015 - CenterState Banks, Inc. (Nasdaq: CSFL) reported earnings per share (“EPS”) of $0.22 on net income of $9,916 for the third quarter of 2015, compared to $0.21 per share on net income of $9,878 reported during the prior quarter.All amounts are in thousands, except per share information, and all earnings per share amounts are reported on a diluted basis unless otherwise noted. Current Quarter Highlights · Announced two complimentary acquisitions in South Miami-Dade County: o Acquired combined consolidated balances (June 30, 2015): § Assets:$840 million § Loans: $544 million § Deposits: $730 million o Combined pro-forma June 30, 2015: § Assets:$4.7 billion § Loans: $3.1 billion § Deposits: $3.9 billion o Combined mid-teens EPS accretion fully phased-in 2017. o Pro-forma CSFL will have $1.2 billion in deposits in the Miami MSA. · Annualized ROA 1.01%. · Efficiency ratio 63%. · 8% annualized increase in loans during current quarter and 11% annualized increase YTD through September 30, 2015 (excluding Purchased Credit Impaired “PCI” loans). (page 4) · 8% annualized increase in deposits during current quarter and 7.5% annualized increase YTD through September 30, 2015 (excluding Time Deposits). (page 13) · 15% decrease in non-performing assets during the current quarter and 26% decrease compared to December 31, 2014. (page 10) 1 Quarterly condensed consolidated income statements (unaudited) are shown below for the periods indicated.See notes 1 and 2 below for a discussion related to FDIC revenue and amortization (negative accretion) included in non-interest income. Quarterly Condensed Consolidated Statements of Operations (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Interest income $ 40,112 $ 41,625 $ 39,485 $ 38,019 $ 37,347 Interest expense Net interest income Provision for loan losses 4 Recovery for loan losses- PCI loans Net interest income after loan loss provision Correspondent banking and capital markets division- income Gain on sale of securities available for sale 4 FDIC- IA amortization (negative accretion) (1) FDIC- revenue (2) 27 All other non-interestincome Total non interest income Credit related expenses 16 FDIC credit related expenses Correspondent banking and capital markets division-expense Merger and acquisition related expenses Branch closure and efficiency initiatives All other non-interestexpense Total non interest expense Income before income tax Income tax provision NET INCOME $ 9,916 $ 9,878 $ 9,148 $ 7,281 $ 3,593 Net Income allocated to common shares $ 9,862 $ 9,823 $ 9,097 $ 7,250 $ 3,593 Earnings per share (basic) (GAAP) Earnings per share (diluted) (GAAP) Net operating income per share (Non-GAAP) (3) Average common shares outstanding (basic) Average common shares outstanding (diluted) Common shares outstanding at period end note 1:On the date of an FDIC acquisition (with loss share), the Company estimates expected future losses and the timing of those losses by loan pool.The related reimbursements from the FDIC, pursuant to the specific loss share agreement, of those losses are recorded as a receivable from the FDIC, referred to as indemnification asset or “IA.”The Company updates its estimate of future losses and the timing of the losses each quarter.To the extent management estimates that future losses are less than prior expected future losses, management adjusts its estimates of future expected cash flows and this increase is accreted to interest income over the remaining life of those specific loan pools, increasing the yield on loans.Because management no longer expects these incremental future losses on the loan pool(s), then the expected future reimbursements from the FDIC for the related percentage of loss share are also reduced.Instead of immediately charging down the IA for expected future FDIC reimbursements, the IA is written down over the shorter of the loss share period or the life of the related loan pool(s) by negative accretion (amortization) in this line item. note 2:Two FDIC related revenue items are included in this line item.The first item is FDIC reimbursement income from the sale of OREO.When OREO (those covered by loss share agreements) is sold for a loss, the FDIC covered portion of the loss is recognized as income and included in this line item per the coverage breakdown in the table on page 10, Selected 2 Credit Quality Ratios.Second, when a loan pool (with loss share) is impaired, the impairment expense is included in provision for loan losses, and the percentage of the loss that is reimbursable from the FDIC is recognized as income from FDIC reimbursement, and included in this line item as well. note 3:This non-gaap metric represents gaap net income excluding certain income and expense items net of the effective tax rate for the period presented.Items excluded are gains on sales of securities held for sale, acquisition and merger related expenses and one time charges related to the Company’s efficiency and profitability initiatives announced in January 2014, which include impairment charges on the real estate of several of the branches closed during April 2014, divided by the average diluted common shares outstanding.A reconciliation table is presented on page 18, Explanation of Certain Unaudited Non-GAAP Financial Measures. The condensed quarterly results of the Company’s correspondent banking and capital markets segment are presented below. Quarterly Condensed Segment Information - Correspondent banking and capital markets division (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Net interest income $1,467 $1,602 $991 $801 Provision for loan losses 1 (24) (131) Total non-interest income (note 1) 5,935 8,587 6,800 5,795 5,142 Total non-interest expense (note 2) Income tax provision Net income $1,484 $2,471 $1,644 $1,101 $557 Contribution to diluted earnings per share $ 0.03 $ 0.05 $ 0.04 $ 0.02 $ 0.01 Allocation of indirect expense net of inter-company earnings credit, net of income tax benefit (note 3) Contribution to diluted earnings per share after deduction of allocated indirect expenses $ 0.03 $ 0.05 $ 0.03 $ 0.02 $ 0.01 note 1:The primary component in this line item is gross commissions earned on bond sales, fees from hedging services, loan brokering fees and related consulting fees which were $4,943, $7,334,$5,694, $4,876 and $4,184 for 3Q15, 2Q15, 1Q15, 4Q14 and 3Q14 respectively.The fee income in this category is based on sales volume in any particular period and is therefore volatile between comparable periods.The remaining non interest income items in this category, which are less volatile, include fees from safe-keeping activities, bond accounting services, asset/liability consulting related activities, international wires, clearing and corporate checking account services, and other correspondent banking related revenue and fees. note 2:A significant portion of these expenses are variable in nature and are a derivative of the income from bond sales, hedging services, brokering loans sales and related consulting services identified in note 1 above.The variable expenses related to these fees identified in note 1 above were $2,388, $3,461, $2,938, $2,149 and $2,336 for 3Q15, 2Q15, 1Q15, 4Q14 and 3Q14, respectively. Expenses in this line item do not include any indirect support allocation costs. note 3: A portion of the cost of the Company’s indirect departments such as human resources, accounting, deposit operations, item processing, information technology, compliance and others have been allocated to the correspondent banking and capital markets division based on management’s estimates.In addition, an inter-company earnings credit is allocated to the segment for services provided to the commercial bank segment, also based on management’s estimates and judgment. 3 Loan production Loans excluding PCI loans increased $48,226 during the current quarter, an annualized growth rate of approximately 8.4% and $179,094 during the nine month period ending September 30, 2015, an annualized growth rate of approximately 11%. Total new loans originated during the quarter approximated $188.6 million, of which $152.3 million were funded.About 56% of funded loan origination was commercial real estate (“CRE”), 13% commercial and industrial (“C&I”), 24% single family residential, 2% land, development & construction and 5% were all other. Approximately 53% of the funded loan production was a combination of floating and variable rate, and the remaining 47% was fixed rate.In the aggregate, the funded loan production for the current quarter is expected to result in an estimated duration of approximately 2.9 years.The loan origination pipeline is approximately $285 million at September 30, 2015 compared to $298 million at June 30, 2015.The graph below summarizes total loan production and funded loan production over the past nine quarters. Loan portfolio mix, PCI loans, FDIC covered loans and the related Indemnification Asset (“IA”) Total PCI loans at September 30, 2015 is equal to $231,778 of which $168,950 (73%) are covered by FDIC loss sharing agreements.The Company acquired both covered and non-covered PCI loans in its June 1, 2014 acquisition of First Southern Bank (“FSB”).It also acquired FDIC covered loans that are not included in the PCI loan portfolio.In addition, the Company also acquired non-covered PCI loans from the January 17, 2014 Gulfstream Business Bank (“GSB”) acquisition.The table below compares the Company’s total FDIC covered loans and its PCI loan portfolio at September 30, 2015. PCI loans Non-PCI Total loans FDIC covered $ 168,950 $ 201,021 not covered Total $ 231,778 $ 2,331,853 $ 2,563,631 4 The table below summarizes the Company’s total PCI loans, both covered and not covered by FDIC loss share arrangements.It also shows the difference between the unpaid principal balance and the carrying balance (book balance) at September 30, 2015. unpaid principal carrying balance balance difference percentage FDIC covered PCI loans $ 168,950 22% PCI loans not covered 25% Total PCI loans $ 231,778 23% The table below summarizes the Company’s total loans covered by FDIC loss share arrangements, both PCI loans and non-PCI loans.It also shows the difference between the unpaid principal balance and the carrying balance (book balance) at September 30, 2015. unpaid principal carrying balance balance difference percentage FDIC covered PCI loans 22% FDIC covered, non-PCI loans 1% Total FDIC covered loans 19% Four of the Company’s fourteen loss share agreements with the FDIC terminated during the third quarter of 2015.The total loans that transferred from loss share status to no loss share status, both PCI and non-PCI, during the third quarter had an aggregate total carrying balance outstanding at September 30, 2015 of approximately $38 million.The table below summarizes the remaining ten loss share agreements by acquired bank and by term of the related loss share period at September 30, 2015. est rem percentage Loss Unpaid life of of losses end of Share Principal Carrying Difference (2) loans in reimbursable loss share Term Balance Balance $ % years(1) from FDIC period IA First Commercial Bank 5 yrs 11% 70%/30%/75% Jan-16 First Guaranty Bank 5 yrs 28% 80% Jan-17 Central FL State Bank 5 yrs 26% 80% Jan-17 Subtotal 19% Olde Cypress 10 yrs 12% 80% Jul-20 Comm Bank Bartow 10 yrs 26% 80% Aug-20 Independent Nat'l Bank 10 yrs 25% 80% Aug-20 Haven Trust Bank 10 yrs 26% 70%/0%/70% Sep-20 First Commercial Bank 10 yrs 12% 70%/30%/75% Jan-21 12 First Guaranty Bank 10 yrs 22% 80% Jan-22 Central FL State Bank 10 yrs 22% 80% Jan-22 Subtotal 20% Total 19% This represents an estimate of the weighted average remaining life or timing of the estimated future cash flows as of September 30, 2015. Represents the dollar amount difference between the carrying value, or book value, of the loans and the unpaid principal balance (“UPB”), and the dollar amount difference as a percentage of the UPB. 5 As shown in the table above, the Company’s total IA at September 30, 2015 was $28,596 of which $6,602 represents a receivable from the FDIC for estimated future loss reimbursements, and $21,994 represents previously estimated loss reimbursements that are no longer expected.This amount is now expected to be paid (and/or has been paid) by the borrower (or realized upon the sale of OREO) instead of a reimbursement from the FDIC. At September 30, 2015, the $21,994 previously estimated reimbursements from the FDIC is expected to be written off as amortization expense (negative accretion) in the Company’s non-interest income as summarized below. Period Year 4Q15 $ 3,192 $ 2,467 Year 2016 Year 2017 2020 thru 2022 Total $ 21,994 The table above is based on the Company’s most recent quarterly updated projections of estimated future losses, cash flows and timing of cash flows.The above amounts are subject to change, and have changed in past quarters, primarily due to the FDIC covered loan pools performing better than previously estimated.A summary of the activity in the Company’s IA account during the nine month period ending September 30, 2015 is presented in the table below. Balance at 12/31/14 $49,054 Amortization, net (excludes clawback) Indemnification revenue 1,316 Indemnification of foreclosure expenses (2,266) Proceeds received from FDIC Net recovery of loan pool(s) impairments (263) Balance 9/30/15 $28,596 6 The table below summarizes the Company’s loan mix over the most recent five quarter ends. Loan mix (unaudited) At quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Loans Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total loans before unearned fees and costs Unearned fees and costs Total Non-PCI loans (note 1) PCI loans Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total PCI loans (note 2) Total Loans note 1: Included in the $2,331,853 Non-PCI loans at September 30, 2015 are $32,071 that are covered by FDIC loss sharing agreements the Company acquired pursuant to its June 1, 2014 acquisition of FSB. note 2: Included in the $231,778 PCI loans at September 30, 2015 are $168,950 of loans that are covered by FDIC loss sharing agreements and $62,828 are not covered. Credit quality and allowance for loan losses During the quarter, excluding PCI loans, the Company recorded a loan loss provision expense of $4 and charge-offs net of recoveries of $236, resulting in a decrease in the allowance for loan losses (excluding PCI loans) of $232 as shown in the table below. With regard to PCI loans, the Company recorded a negative loan loss provision of $4 and charge-offs net of recoveries of $50, resulting in a decrease in the allowance for loan losses on PCI loans of $54.See the table “Allowance for loan losses” for additional information. The allowance for loan losses (“ALLL") was $22,648 at September 30, 2015 compared to $22,934 at June 30, 2015, a decrease of $286.This decrease is the result of the aggregate effect of a $392 increase in general loan loss allowance, $624 decrease in the specific loan loss allowance related to impaired loans and a $54 decrease in the loan loss allowance related to PCI loans accounted for pursuant to ASC Topic 310-30. The changes in the Company’s ALLL components between September 30, 2015 and June 30, 2015 are summarized in the table below. 7 Sept 30, 2015 June 30, 2015 increase (decrease) loan ALLL loan ALLL loan ALLL balance balance % balance balance % balance balance Non impaired loans $ 21,374 0.93% $ 20,982 0.93% $ 49,214 $ 392 bps Impaired loans 5.54% 8.04% (250) bps Non-PCI loans 0.97% 1.00% (3) bps PCI loans 62 Total loans 0.88% 0.91% $ 32,475 (3) bps The general loan loss allowance (non-impaired loans) increased by $392 resulting primarily from an increase in loans outstanding less a decrease in the loss factors resulting from the Company’s two year historical charge-off rate.Qualitative factors were mixed resulting in a net minimal effect. The specific loan loss allowance (impaired loans) is the aggregate of the results of individual analyses prepared for each one of the impaired loans, excluding PCI loans.Total impaired loans at September 30, 2015 are equal to $21,858.Approximately $13,521 of the Company’s impaired loans (62%) are accruing performing loans.This group of impaired loans is not included in the Company’s non-performing loans or non-performing assets categories. PCI loans, including those covered by FDIC loss sharing agreements, are accounted for pursuant to ASC Topic 310-30.PCI loan pools are evaluated for impairment each quarter.If a pool is impaired, an allowance for loan loss is recorded. Management believes the Company’s allowance for loan losses is adequate at September 30, 2015.However, management recognizes that many factors can adversely impact various segments of the Company’s market and customers, and therefore there is no assurance as to the amount of losses or probable losses which may develop in the future.The table below summarizes the changes in allowance for loan losses during the previous five quarters. 8 Allowance for loan losses (unaudited) as of or for the quarter ending 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Loans, excluding PCI loans Allowance at beginning of period $ 22,818 $ 20,842 $ 19,384 $ 19,035 $ 18,240 Charge-offs Recoveries 657 429 466 645 556 Net (charge-offs) recoveries Provision for loan losses 4 Allowance at end of period for loans other than PCI loans $ 22,586 $ 22,818 $ 20,842 $ 19,384 $ 19,035 PCI loans Allowance at beginning of period $ 116 $ 138 $ 514 $ 807 $ 960 Charge-offs Recoveries Net charge-offs (Recovery) provision for loan losses Allowance at end of period for PCI loans $ 62 $ 116 Total allowance at end of period $ 22,648 $ 22,934 $ 20,980 $ 19,898 $ 19,842 The following table summarizes the Company’s loan portfolio and related allowance for loan losses as a percentage of the loan portfolio segment presented as of the end of the previous five quarters. (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Troubled debt restructure (“TDRs”) (note 1) Impaired loans that were not TDRs Total impaired loans Non-impaired loans Total Non-PCI loans Total PCI loans Total loans ALLL for Non-PCI loans Specific loan loss allowance- impaired loans $ 1,212 $ 1,836 $ 1,101 $ 1,115 $ 1,977 General loan loss allowance- non impaired Total allowance for loan losses (note 2) $ 22,586 $ 22,818 $ 20,842 $ 19,384 $ 19,035 ALLL as a percentage of period end loans: Impaired loans 5.54% 8.04% 4.96% 4.42% 7.41% Non impaired loans 0.93% 0.93% 0.91% 0.86% 0.81% Total loans (note 2) 0.97% 1.00% 0.95% 0.90% 0.90% note 1:The Company has approximately $15,204 of TDRs.Of this amount $10,553 are performing pursuant to their modified terms, and $4,651 are not performing and have been placed on non-accrual status and included in non performing loans (“NPLs”).Current accounting standards require TDRs to be included in our impaired loans, whether they are performing or not performing.Only non performing TDRs are included in NPLs. note 2:Excludes PCI loans. 9 The Company defines non-performing loans (“NPLs”) as non-accrual loans plus loans past due 90 days or more and still accruing interest.NPLs do not include PCI loans.PCI loans are accounted for pursuant to ASC Topic 310-30.NPLs as a percentage of total Non-PCI loans were 0.96% at September 30, 2015 compared to 1.10% at June 30, 2015. Non-performing assets (“NPAs”) (which the Company defines as NPLs, as defined above, plus (a) OREO (i.e. real estate acquired through foreclosure, in-substance foreclosure, or deed in lieu of foreclosure), excluding OREO covered by FDIC loss share agreement; and (b) other repossessed assets that are not real estate, and are not covered by FDIC loss share agreement, were $25,549 at September 30, 2015, compared to $29,891 at June 30, 2015.NPAs as a percentage of total assets was 0.65% at September 30, 2015 compared to 0.77% at June 30, 2015.NPAs as a percentage of loans plus OREO and other repossessed assets, excluding PCI loans and OREO covered by FDIC loss share agreements, was 1.09% at September 30, 2015 compared to 1.31% at June 30, 2015. The table below summarizes selected credit quality data for the periods indicated. Selected credit quality ratios (unaudited) As of or for the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Non-accrual loans (note 1) Past due loans 90 days or more and still accruing interest (note 1) Total non-performing loans (“NPLs”) (note 1) Other real estate owned (“OREO”) (note 2) Repossessed assets other than real estate (note 1) 87 Total non-performing assets (“NPAs”) (note 2) OREO covered by FDIC loss share agreements: 80% covered 75% covered 70% covered 30% covered 0% covered Total non-performing assets including FDIC covered OREO Non-performing loans as percentage of total loans excluding PCI loans 0.96% 1.10% 1.22% 1.19% 1.46% Non-performing assets as percentage of total assets Excluding FDIC covered OREO 0.65% 0.77% 0.89% 0.92% 1.16% Including FDIC covered OREO 0.85% 1.08% 1.24% 1.43% 1.86% Non-performing assets as percentage of loans and OREO plus other repossessed assets (note 1) Excluding FDIC covered OREO 1.09% 1.31% 1.57% 1.60% 1.97% Including FDIC covered OREO 1.42% 1.82% 2.16% 2.47% 3.12% Loans past due 30 thru 89 days and accruing interest as a percentage of total loans (note 1) 0.67% 0.51% 0.61% 0.61% 0.55% Net charge-offs (recovery) (note 1) Net charge-offs (recovery) as a percentage of average loans for the period (note 1) 0.01% 0.02% 0.02% (0.01%) 0.01% Net charge-offs (recovery) as a percentage of average loans for the period on an annualized basis (note 1) 0.04% 0.06% 0.09% (0.03%) 0.06% Allowance for loan losses as percentage of NPLs(note 1) 101% 91% 78% 76% 61% note 1:Excludes PCI loans. note 2:Excludes OREO covered by FDIC loss share agreements. 10 Net Interest Margin (“NIM”) The Company’s NIM decreased from 4.72% in 2Q15 to 4.44% in 3Q15.The primary reason for this decrease was due to the decrease in loan yields between these two quarters. The average yield on loans, excluding PCI loans, decreased from 4.59% in 2Q15 to 4.38% in 3Q15.During 2Q15 there were certain payoffs of acquired purchased loans that were not PCI loans, and the resulting remaining unamortized fair value mark was recognized as interest income in 2Q15.If this had not occurred, the yield in 2Q15 would have been approximately 4.51%.The yield during the current quarter decreased to 4.38%, primarily due to the average interest rates on new loan production, which has been averaging over the past several quarters in the 3.8% range.The Company expects the yield on loans, excluding PCI loans, to continue trending lower until the average portfolio yields approach the average yields of new loan production. The average yield on PCI loans during the current quarter was 16.27% compared to 17.75% during 2Q15.As reported last quarter, several PCI loans paid off in full during 2Q15 resulting in cash payments to the Company in excess of the related pools’carrying balances.The excess cash payments (approximately $969) were included in 2Q15’s interest income and contributed approximately 1.51% to the 17.75% yield on PCI loans during 2Q15.Without this event occurring, 2Q15’s PCI loan yield would have been approximately 16.24%.The 16.27% yield on PCI loans during the current quarter is similar with 2Q15 after taking this event in consideration. The PCI loans historically have performed better than previously expected.Initial loss expectations have been adjusted downward during subsequent quarterly estimates of future cash flows.The results have been higher yields over the remaining life of the related loan pools. If the PCI loans were producing a yield similar to the Company’s non-PCI loans, the NIM during the current quarter would have been approximately 3.61% compared to 3.73% during the previous quarter.However, total PCI loans have a legal balance outstanding equal to $300,364 and a book balance equal to $231,778 resulting in a difference, or discount, of approximately $68,586, or 23%.The estimated remaining life of the expected cash flows is approximately 3.7 years at September 30, 2015.As such, management expects several years of favorable yield, albeit balances will be decreasing over time. 11 The table below summarizes yields and costs by various interest earning asset and interest bearing liability account types for the current quarter, the previous calendar quarter and the same quarter last year. Yield and cost table (unaudited) 3Q15 2Q15 3Q14 average interest avg average interest avg average interest avg balance inc/exp rate balance inc/exp rate balance inc/exp rate Loans (TEY)* $2,306,751 $25,465 4.38% $ 2,237,178 $25,584 4.59% $ 2,094,522 $24,649 4.67% PCI loans 16.27% 17.75% 10.89% Taxable securities 676,892 3,895 2.28% 682,950 3,803 2.23% 503,176 3,073 2.42% Tax -exempt securities (TEY) 90,376 1,107 4.86% 81,409 1,014 5.00% 40,059 514 5.09% Fed funds sold and other 165,927 355 0.85% 170,139 369 0.87% 371,026 417 0.45% Tot. interest earning assets(TEY) $40,720 4.64% $42,167 4.93% $37,752 4.48% Interest bearing deposits $2,033,045 $1,339 0.26% $2,014,726 $1,369 0.27% $2,192,653 $1,799 0.33% Fed funds purchased 173,575 150 0.34% 184,525 154 0.33% 39,419 6 0.06% Other borrowings 31,356 51 0.65% 34,937 54 0.62% 31,273 52 0.66% Corporate debentures 24,026 244 4.03% 23,983 241 4.03% 23,844 240 3.99% Total interest bearing liabilities $2,262,002 $1,784 0.31% $2,258,171 $1,818 0.32% $2,287,189 $2,097 0.36% Net Interest Spread (TEY) 4.33% 4.61% 4.12% Net Interest Margin (TEY) 4.44% 4.72% 4.23% *TEY tax equivalent yield The table below summarizes the Company’s yields on interest earning assets and costs of interest bearing liabilities over the prior five quarters. Five quarter trend of yields and costs (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Yield on loans (TEY)* 4.38% 4.59% 4.57% 4.65% 4.67% Yield on PCI loans 16.27% 17.75% 14.85% 11.70% 10.89% Yield on securities (TEY) 2.59% 2.53% 2.75% 2.72% 2.62% Yield on fed funds sold and other 0.85% 0.87% 0.76% 1.03% 0.45% Yield on total interest earning assets 4.57% 4.87% 4.70% 4.67% 4.44% Yield on total interest earning assets (TEY) 4.64% 4.93% 4.75% 4.71% 4.48% Cost of interest bearing deposits 0.26% 0.27% 0.29% 0.30% 0.33% Cost of fed funds purchased 0.34% 0.33% 0.30% 0.19% 0.06% Cost of other borrowings 0.65% 0.62% 0.65% 0.71% 0.66% Cost of corporate debentures 4.03% 4.03% 4.02% 4.00% 3.99% Cost of interest bearing liabilities 0.31% 0.32% 0.33% 0.34% 0.36% Net interest margin (TEY) 4.44% 4.72% 4.53% 4.49% 4.23% Cost of total deposits 0.17% 0.17% 0.19% 0.19% 0.22% *TEY tax equivalent yield 12 The table below summarizes selected financial ratios over the prior five quarters. Selected financial ratios (unaudited) As of or for the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Return on average assets (annualized) 1.01% 1.02% 0.96% 0.78% 0.37% Net operating income return on average assets (annualized) 1.02% 1.02% 0.97% 0.81% 0.62% Return on average equity (annualized) 8.28% 8.49% 8.10% 6.46% 3.24% Return on average tangible equity (annualized) 10.23% 10.42% 10.00% 8.15% 4.11% Loan / deposit ratio 80.5% 80.7% 78.3% 78.6% 79.5% Stockholders’ equity (to total assets) 12.2% 12.1% 11.9% 12.0% 12.2% Common tangible equity (to total tangible assets) 10.1% 10.0% 9.8% 9.8% 9.8% Tier 1 capital (to average assets) 10.6% 10.4% 10.0% 10.1% 9.4% Efficiency ratio, including correspondent banking (note 1) 63.1% 60.9% 65.5% 70.5% 73.8% Efficiency ratio, excluding correspondent banking (note 2) 61.0 % 60.1 % 64.0 % 69.4 % 70.7% Common equity per common share Common tangible equity per common share note 1:Numerator equals non-interest expense less non-recurring expenses (e.g. merger costs, bank property impairment, etc.) less intangible amortization (both CDI and Trust intangible) less credit related expenses. Denominator equals net interest income on a taxable equivalent yield basis (“TEY”) before the provision for loan losses plus non-interest income less non-recurring income (e.g. gain on sale of securities available for sale, etc.) less FDIC income related to losses on the sales of covered OREO properties and impairment of loan pool(s) covered by FDIC loss share arrangements. note 2:Numerator starts with the same numerator as in “note 1”, less correspondent bank non-interest expense, including indirect expense allocations. Denominator starts with the same denominator as in “note 1”, less correspondent bank net interest income and less correspondent bank non-interest income. Deposit activity During the quarter, the Company’s total deposits increased by $48,674.Time deposits decreased by $5,798 and non-time deposits increased by $54,472.Non-interest bearing checking accounts increased $17,883 during the quarter. The cost of interest bearing deposits in the current quarter decreased by 1bp to 26bps compared to the prior quarter.The overall cost of total deposits (i.e. includes non-interest bearing checking accounts) during the current quarter remained the same as the prior quarter at 0.17%.The table below summarizes the Company’s deposit mix over the periods indicated. Deposit mix (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Checking accounts Non-interest bearing Interest bearing Savings deposits Money market accounts Time deposits Total deposits Non time deposits as percentage of total deposits 86% 86% 85% 84% 84% Time deposits as percentage of total deposits 14% 14% 15% 16% 16% Total deposits excluding held for sale 100% 100% 100% 100% 100% 13 Presented below are condensed consolidated balance sheets and average balance sheets for the periods indicated. Condensed Consolidated Balance Sheets (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Cash and due from banks $42,624 $50,317 $59,295 $52,067 $48,528 Fed funds sold and Fed Res Bank deposits 185,807 104,805 197,046 106,346 162,038 Trading securities Investment securities, available for sale 490,458 532,440 520,247 517,457 535,767 Investment securities, held to maturity Loans held for sale PCI loans Loans 2,331,853 2,283,627 2,201,395 2,152,759 2,126,489 Allowance for loan losses FDIC indemnification assets Premises and equipment, net 102,675 101,079 100,526 98,848 98,972 Goodwill 76,739 76,739 76,739 76,739 76,981 Core deposit intangible 12,744 13,186 13,789 14,417 15,068 Bank owned life insurance 85,316 84,736 84,137 83,544 82,936 OREO covered by FDIC loss share agreements OREO not covered by FDIC loss share agreements Deferred income tax asset, net Other assets 58,552 45,483 51,491 48,850 48,995 TOTAL ASSETS $3,933,072 $3,873,209 $3,888,572 $3,776,869 $3,639,143 Deposits $3,185,189 $3,136,515 $3,149,372 $3,092,040 $3,066,230 Federal funds purchased 161,303 171,219 187,443 151,992 42,070 Other borrowings Other liabilities 54,207 32,836 33,660 29,421 34,152 Common stockholders’ equity 479,812 468,436 463,065 452,477 442,362 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $3,933,072 $3,873,209 $3,888,572 $3,776,869 $3,639,143 Condensed Consolidated Average Balance Sheets (unaudited) For quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Federal funds sold and other Security investments PCI loans Loans Allowance for loan losses All other assets TOTAL ASSETS Deposits- interest bearing Deposits- non interest bearing Federal funds purchased Other borrowings Other liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 14 Condensed Consolidated Earnings Statement (unaudited) For quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Interest income: Loans Investments Federal funds sold and other Total interest income Interest expense: Deposits Securities sold under agreement to repurchase 51 54 49 50 52 Federal funds purchased 34 6 Corporate debentures Total interest expense Net interest income Provision for loan losses 18 Net interest income after loan loss provision Non interest income (see page 16) Non interest expense: Salaries, wages and employee benefits Occupancy expense Depreciation of premises and equipment Data processing expense Legal, audit and other professional fees Amortization of intangibles Credit related expense (see page 17) 50 FDIC credit related expenses (see page 17) Merger and acquisition related expenses Branch closure and efficiency initiatives Impairment/sales bank property held for sale, net 12 Lease termination recovery All other expenses Total non interest expenses Income before provision for income taxes Provision for income taxes Net income Earnings per share (diluted) 15 Non interest income and non interest expense The table below summarizes the Company’s non-interest income for the periods indicated. Quarterly Condensed Consolidated Non Interest Income (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Correspondent banking and capital markets division (1) $ 4,943 $ 7,334 $ 5,694 $ 4,876 $ 4,184 Other correspondent banking related revenue (2) Wealth management related revenue Service charges on deposit accounts Debit, prepaid, ATM and merchant card related fees BOLI income Other service charges and fees Gain on sale of securities available for sale 4 Subtotal FDIC indemnification asset – amortization (see explanation below) FDIC indemnification income 27 Total non-interest income note 1: Includes gross commissions earned on bond sales, fees from hedging services, loan brokering fees and related consulting fees.The fee income in this category is based on sales volume in any particular period and is therefore volatile between comparable periods. note 2: Includes fees from safe-keeping activities, bond accounting services, asset/liability consulting services, international wires, clearing and corporate checking account services and other correspondent banking related revenue and fees.The fees included in this category are less volatile than those described above in note 1. The FDIC indemnification asset (“IA”) is producing amortization (versus accretion) due to reductions in the estimated losses in the FDIC covered PCI loan portfolio.To the extent current projected losses in the covered PCI loan portfolio are less than originally projected losses, the related projected reimbursements from the FDIC contemplated in the IA are less, which produces a negative income accretion in non-interest income.This event generally corresponds to the increase in yields in the FDIC covered PCI loan portfolio, although there is not perfect correlation.Higher expected cash flows (i.e. less expected future losses) on the loan side of the equation is accreted into interest income over the life of the related loan pool.The lower expected reimbursement from the FDIC is amortized over the lesser of the remaining life of the related loan pool(s) or the remaining term of the loss share period. When a FDIC covered OREO property is sold at a loss, the loss is included in non-interest expense as loss on sale of OREO, and the reimbursement for the respective loss share percentage is recorded as FDIC indemnification income and included in non-interest income.In addition, the FDIC loss share reimbursement percentage of any related loan pool impairments also are reflected in this non-interest income account. 16 The table below summarizes the Company’s non-interest expense for the periods indicated. Quarterly Condensed Consolidated Non Interest Expense (unaudited) For the quarter ended: 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Employee salaries and wages Employee incentive/bonus compensation accrued Employee equity based compensation expense Deferred compensation expense Health insurance and other employee benefits Payroll taxes 401K employer contributions Other employee related expenses Incremental direct cost of loan origination Total salaries, wages and employee benefits Loss (gain) on sale of OREO 31 74 31 Gain on sale of FDIC covered OREO Valuation write down of OREO 65 61 Valuation write down of FDIC covered OREO Loss (gain) on repossessed assets other than real estate 15 11 17 Foreclosure and repossession related expenses Foreclosure and repo expense, FDIC (note 1) 95 86 Total credit related expenses Occupancy expense Depreciation of premises and equipment Supplies, stationary and printing Marketing expenses Data processing expenses Legal, auditing and other professional fees Bank regulatory related expenses Postage and delivery ATM and debit card related expenses Amortization of intangibles Internet and telephone banking Correspondent account and Federal Reserve charges Conferences, seminars, education and training 79 Director fees Travel expenses 97 84 99 Other expenses Subtotal Impairment/sales bank property held for sale 12 Lease termination recovery Merger and acquisition related expenses Branch closure and efficiency initiatives Total non- interest expense note 1:These are foreclosure and repossession related expenses related to FDIC covered assets, and are shown net of FDIC reimbursable amounts pursuant to FDIC loss share agreements. 17 Explanation of Certain Unaudited Non-GAAP Financial Measures This press release contains financial information determined by methods other than Generally Accepted Accounting Principles (“GAAP”). The financial highlights provide reconciliations between GAAP interest income, net interest income and tax equivalent basis interest income and net interest income, as well as total stockholders’ equity and tangible common equity. It also reconciles net income and net operating income.Management uses these non-GAAP financial measures in its analysis of the Company’s performance and believes these presentations provide useful supplemental information, and a clearer understanding of the Company’s performance. The Company believes the non-GAAP measures enhance investors’ understanding of the Company’s business and performance. These measures are also useful in understanding performance trends and facilitate comparisons with the performance of other financial institutions. The limitations associated with operating measures are the risk that persons might disagree as to the appropriateness of items comprising these measures and that different companies might calculate these measures differently. The Company provides reconciliations between GAAP and these non-GAAP measures. These disclosures should not be considered an alternative to GAAP. Reconciliation of GAAP to non-GAAP Measures.All amounts are in thousands except per share data (unaudited): 3Q15 2Q15 3Q14 Interest income, as reported (GAAP) tax equivalent adjustments Interest income (tax equivalent) Net interest income, as reported (GAAP) tax equivalent adjustments Net interest income (tax equivalent) 9/30/15 6/30/15 3/31/15 12/31/14 9/30/14 Total stockholders' equity (GAAP) Goodwill Core deposit intangible Trust intangible Tangible common equity 3Q15 2Q15 1Q15 4Q14 3Q14 Net income (GAAP) $9,916 $9,878 $9,148 $7,281 $3,593 Exclude gain on sale of AFS securities (4) Add back merger and acquisition related expenses 169 848 3,450 Add back branch closure and efficiency initiatives (417) (6) Add back impairment/sales relating to bank property held for sale, net 12 (16) 641 Subtract lease termination recovery (597) Tax effected using the effective tax rate for the period presented 6 Net operating income $10,028 $9,868 $9,176 $7,551 $5,919 Average diluted shares outstanding during the period presented 45,826 45,737 45,658 45,506 45,413 Net operating income per share $0.22 $0.22 $0.20 $0.17 $0.13 18 About CenterState Banks, Inc. The Company, headquartered in Davenport, Florida, between Orlando and Tampa, is a bank holding company whose single subsidiary bank operates 57 full service branch banking locations in 20 counties throughout Florida.Its subsidiary bank provides a range of consumer and commercial banking services to individuals, businesses and industries. In addition to providing traditional deposit and lending products and services to its commercial and retail customers, the Company also operates a correspondent banking and bond sales division.The division is integrated with and part of the Company’s subsidiary bank located in Winter Haven, Florida, although the majority of the bond salesmen, traders and operations personnel are physically housed in leased facilities located in Birmingham, Alabama, Atlanta, Georgia and Winston-Salem, North Carolina.The customer base includes small to medium size financial institutions primarily located in southeastern United States. For additional information contact Ernest S. Pinner, Chairman, John C. Corbett, CEO, James J. Antal, CFO or Stephen D. Young, Treasurer at 863-419-7750. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: Some of the statements in this report constitute forward-looking statements, within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934. These statements related to future events, other future financial and operating performance, costs, revenues, economic conditions in our markets, loan performance, credit risks, collateral values and credit conditions, or business strategies, including expansion and acquisition activities and may be identified by terminology such as “may,” “will,” “should,” “expects,” “scheduled,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “potential,” or “continue” or the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should specifically consider the factors described throughout this report. We cannot assure you that future results, levels of activity, performance or goals will be achieved, and actual results may differ from those set forth in the forward looking statements. Forward-looking statements, with respect to our beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions, involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause the actual results, performance or achievements of the Company or the Bank to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. You should not expect us to update any forward-looking statements. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by this cautionary notice, including, without limitation, those risks and uncertainties described in our annual report on Form 10-K for the year ended December31, 2014, and otherwise in our SEC reports and filings. 19
